       Case 4:20-cv-03686-HSG Document 26 Filed 08/03/20 Page 1 of 8




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   JASON C. DAVIS (253370)
 3 Post Montgomery Center
   One Montgomery Street, Suite 1800
 4 San Francisco, CA 94104
   Telephone: 415/288-4545
 5 415/288-4534 (fax)
   shawnw@rgrdlaw.com
 6 jdavis@rgrdlaw.com
          – and –
 7 DARREN J. ROBBINS (168593)
   TRAVIS E. DOWNS III (148274)
 8 BRIAN E. COCHRAN (286202)
   JUAN CARLOS SANCHEZ (301834)
 9 655 West Broadway, Suite 1900
   San Diego, CA 92101-3301
10 Telephone: 619/231-1058
   619/231-7423 (fax)
11 darrenr@rgrdaw.com
   travisd@rgrdlaw.com
12 bcochran@rgrdlaw.com
   jsanchez@rgrdlaw.com
13
   Attorneys for Plaintiff
14
                               UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
   MALAKYAR VERNET, Individually and on ) Case No. 4:20-cv-03686-HSG
17 Behalf of All Others Similarly Situated,  )
                                             ) CLASS ACTION
18                               Plaintiff,  )
                                             ) JOINT STIPULATION AND ORDER AS
19        vs.                                ) MODIFIED CONSOLIDATING RELATED
                                             ) ACTIONS, APPOINTING INTERIM CLASS
20 THE WE COMPANY, et al.,                   ) COUNSEL AND ESTABLISHING A
                                             ) SCHEDULE FOR CONSOLIDATING
21                               Defendants. ) COMPLAINTS AND ANSWERING OR
                                             ) RESPONDING
22

23

24

25

26

27

28


     4851-3427-9364.v1
       Case 4:20-cv-03686-HSG Document 26 Filed 08/03/20 Page 2 of 8




 1           WHEREAS, on June 3, 2020, Plaintiff Malakyar Vernet filed a putative class action

 2 asserting claims under California Corporations Code against The We Company, Adam Neumann,

 3
     Arthur Minson, Michael Gross, Lewis Frankfort, Bruce Dunlevie, M. Steven Langman, John Zhao,
 4
     Mark Schwartz, Ronald D. Fisher, and Softbank Group Corp. (the “Defendants”) Case No. 4:20-
 5
     cv-03686 (the “Vernet Action”);
 6
             WHEREAS, on June 12, 2020, Plaintiff Henriette Kockum filed a putative class action
 7

 8 asserting claims under California Corporations Code against the Defendants, Case No. 4:20-cv-

 9 03894 (the “Kockum Action”);

10           WHEREAS, Fed. R. Civ. P. 4(d) provides that “[a]n individual, corporation, or association
11 that is subject to service under Rule 4(e), (f), or (h) has a duty to avoid unnecessary expenses of

12 serving the summons,” permits a plaintiff to request that a defendant waive service of summons

13 and states that “[w]aiving service of a summons does not waive any objection to personal

14 jurisdiction or to venue”;

15           WHEREAS, Fed. R. Civ. P. 42(a) provides that if “actions before the court involve a
16 common question of law or fact, the court may: (1) join for hearing or trial any or all matters at

17 issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary

18 cost or delay”;

19           WHEREAS, the Vernet Action and the Kockum Action (the “Consolidated Actions”)
20
     involve common questions of law and fact, concern the same Defendants, and arise from the same
21
     set of transactions and events, including allegedly false and misleading statements and omissions
22
     causing the artificial inflation of The We Company securities between May 15, 2017 and
23

24 September 30, 2019;

25           WHEREAS, Fed. R. Civ. P. 23(g)(3) provides that the “court may designate interim

26 counsel to act on behalf of a putative class before determining whether to certify the action as a

27 class action.”

28
     JOINT STIP & ORDER AS MODIFIED CONSOL’G ACTIONS, APPT’G INTERIM CLASS COUNSEL
     & ESTABLISH’G SCHED FOR CONSOL’G CPTS & ANSWER’G/RESP’G - 4:20-cv-03686-HSG                     -1-
     4851-3427-9364.v1
       Case 4:20-cv-03686-HSG Document 26 Filed 08/03/20 Page 3 of 8




 1           WHEREAS, counsel for plaintiffs in the above-referenced Related Actions (“Plaintiffs”)

 2 and counsel for the Defendants identified below have met and conferred and agree that

 3
     consolidation of the Consolidated Actions and establishing a briefing schedule for answering the
 4
     complaints or filing any Rule 12 motions will provide the most efficient path for litigating the
 5
     Consolidated Actions and will avoid unnecessary costs and delay;
 6
             WHEREAS, counsel for Plaintiffs seeks to be appointed interim class counsel and
 7

 8 Defendants take no position on that request;

 9           NOW, THEREFORE, IT IS STIPULATED AND AGREED by Plaintiffs and Defendants
10 identified below in the Consolidated Actions, by and through their undersigned respective counsel

11
     of record, as follows:
12
             1.          Pursuant to Fed. R. Civ. P. 4(d), Defendants other than Softbank Group Corp.
13
     hereby waive service of the complaints filed in the Consolidated Actions without waiving any
14
     objection to personal jurisdiction or to venue and preserving all defenses;
15
             2.          Pursuant to Fed. R. Civ. P. 42(a), Vernet v. The We Company, et al., Case No. 4:20-
16
     cv-03686-HSG and Kockum v. The We Company, et al., Case No. 4:20-cv-03894-HSG are
17
     consolidated for pretrial purposes, before the Honorable Haywood S. Gilliam, Jr. (hereafter the
18
     “Consolidated Action”);
19
             3.          The earliest-filed civil action, Case No. 4:20-cv-03686-HSG, shall serve as the lead
20
     case. The clerk is directed to administratively close the later-filed civil action, Case No. 4:20-cv-
21
     03894-HSG.
22
             4.          All papers filed in the Consolidated Action shall be filed under Case No. 4:20-cv-
23
     03686-HSG and bear the following caption:
24

25
                                      UNITED STATES DISTRICT COURT
26
                                    NORTHERN DISTRICT OF CALIFORNIA
27
   VERNET, Individually and on Behalf of All              )   Master File No. 4:20-cv-03686
28 Others Similarly Situated,                             )
     JOINT STIP & ORDER AS MODIFIED CONSOL’G ACTIONS, APPT’G INTERIM CLASS COUNSEL
     & ESTABLISH’G SCHED FOR CONSOL’G CPTS & ANSWER’G/RESP’G - 4:20-cv-03686-HSG                          -2-
     4851-3427-9364.v1
       Case 4:20-cv-03686-HSG Document 26 Filed 08/03/20 Page 4 of 8




 1                                                       )   CLASS ACTION
                                       Plaintiff,        )
 2                                                       )
             vs.                                         )
 3                                                       )
     THE WE COMPANY, et al.,                             )
 4                                                       )
                                       Defendants.       )
 5                                                       )

 6 This Document Relates To:

 7           ALL ACTIONS.
 8
                         (a)    The docket in Case No. 4:20-cv-03686 shall constitute the Master Docket
 9
     for this action, and the file in Case No. 4:20-cv-03686 shall constitute the Master File for every
10
     action in the Consolidated Action. When the document being filed pertains to all actions, the
11
     phrase “All Actions” shall appear immediately after the phrase “This Document Relates To:”.
12
     When a pleading applies to some, but not all, of the actions, the document shall list, immediately
13
     after the phrase “This Document Relates To:”, the docket number for each individual action to
14
     which the document applies, along with the last name of the first-listed plaintiff in said action;
15
                         (b)    All putative securities class actions relating to the same or substantially
16
     similar alleged wrongdoing by any of the Defendants on behalf of the same or substantially similar
17
     putative class that is subsequently filed in, or transferred to, this District shall be consolidated into
18
     this Consolidated Action. This Order shall apply to every such action, absent an order of the Court.
19
     A party objecting to such consolidation, or to any other provisions of this Order, must file an
20
     application for relief from this Order within thirty (30) days after the date on which a copy of this
21
     Order is mailed to the party’s counsel, pursuant to Paragraph 3; and
22
                         (c)    This Order is entered without prejudice to the rights of any party to apply
23
     for severance of any claim or action, with good cause shown.
24
             5.          The parties shall file an Administrative Motion to Consider Whether Cases Should
25
     be Related pursuant to Civil L.R. 3-12 whenever a case that should be consolidated into this action
26
     is filed in, or transferred to, this District. If the Court determines that the case should be related,
27
     the clerk shall: (a) place a copy of this Order in the separate file for such action; (b) serve on
28
     JOINT STIP & ORDER AS MODIFIED CONSOL’G ACTIONS, APPT’G INTERIM CLASS COUNSEL
     & ESTABLISH’G SCHED FOR CONSOL’G CPTS & ANSWER’G/RESP’G - 4:20-cv-03686                               -3-
     4851-3427-9364.v1
       Case 4:20-cv-03686-HSG Document 26 Filed 08/03/20 Page 5 of 8




 1 plaintiff's counsel in the new case a copy of this Order; (c) direct that this Order be served upon

 2 defendants in the new case; and (d) make the appropriate entry in the Master Docket.

 3           6.          Pursuant Fed. R. Civ. P. 23(g)(3), the law firm of Robbins Geller Rudman & Dowd

 4 LLP (“Robbins Geller”) is appointed Interim Class Counsel for the Consolidated Action. Interim

 5 Class Counsel shall have authority to speak for, and enter into agreements on behalf of, plaintiffs

 6 in the Consolidated Action in all matters regarding pre-trial procedure, discovery, and settlement

 7 negotiations. Interim Class Counsel shall manage the prosecution of this litigation to avoid

 8 duplicative or unproductive activities. Interim Class Counsel shall be responsible for coordinating

 9 all activities and appearances on behalf of plaintiffs and for the dissemination of notices and orders

10 of this Court. Interim Class Counsel shall be responsible for communications with the Court.

11 Interim Class Counsel shall maintain a master service list for all parties and counsel.

12           7.          Defendants’ counsel identified below may rely upon all agreements made with

13 Interim Class Counsel, or other duly authorized representative of Interim Class Counsel, and such

14 agreements shall be binding on all plaintiffs.

15           8.          Defendants identified below are not required to respond to the complaint in any

16 action consolidated into this action, other than a consolidated complaint.

17           9.          On or before September 4, 2020, Plaintiffs will file a consolidated complaint (the

18 “Consolidated Amended Complaint”). On or before November 3, 2020, Defendants identified

19 below will answer or otherwise respond to the Consolidated Amended Complaint. If Defendants

20 file motions in response to the Consolidated Amended Complaint, Plaintiffs will file opposition

21 papers on or before January 18, 2021, and Defendants will file reply papers on or before March 4,

22 2021.

23           10.         By entering into this stipulation, Defendants identified below do not waive any

24 defenses that otherwise could be asserted through a motion pursuant to Fed. R. Civ. P. 12 or

25 otherwise, including but not limited to any objection to personal jurisdiction or to venue.

26

27

28
     JOINT STIP & ORDER AS MODIFIED CONSOL’G ACTIONS, APPT’G INTERIM CLASS COUNSEL
     & ESTABLISH’G SCHED FOR CONSOL’G CPTS & ANSWER’G/RESP’G - 4:20-cv-03686                            -4-
     4851-3427-9364.v1
       Case 4:20-cv-03686-HSG Document 26 Filed 08/03/20 Page 6 of 8




 1    DATED: July 28, 2020                   ROBBINS GELLER RUDMAN
                                               & DOWD LLP
 2                                           SHAWN A. WILLIAMS
                                             JASON C. DAVIS
 3

 4                                                         s/ JASON C. DAVIS
                                                            JASON C. DAVIS
 5
                                             Post Montgomery Center
 6                                           One Montgomery Street, Suite 1800
                                             San Francisco, CA 94104
 7                                           Telephone: 415/288-4545
                                             415/288-4534 (fax)
 8                                           shawnw@rgrdlaw.com
                                             jdavis@rgrdlaw.com
 9
                                             ROBBINS GELLER RUDMAN
10                                             & DOWD LLP
                                             DARREN J. ROBBINS
11                                           TRAVIS E. DOWNS III
                                             BRIAN E. COCHRAN
12                                           JUAN CARLOS SANCHEZ
                                             655 West Broadway, Suite 1900
13                                           San Diego, CA 92101-3301
                                             Telephone: 619/231-1058
14                                           619/231-7423 (fax)
                                             darrenr@rgrdlaw.com
15                                           travisd@rgdlaw.com
                                             bcochran@rgrdlaw.com
16                                           jsanchez@rgrdlaw.com
17                                           Attorneys for Plaintiff
18
      DATED: July 28, 2020                   DEBEVOISE & PLIMPTON LLP
19                                           MAEVE L. O’CONNOR (pro hac vice
                                             forthcoming)
20                                           ELLIOT GREENFIELD (pro hac vice
                                             forthcoming)
21                                           MORGAN A. DAVIS (pro hac vice
                                             forthcoming)
22

23
                                                        s/ MAEVE L. O’CONNOR
24                                                       MAEVE L. O’CONNOR

25

26

27

28
     JOINT STIP & ORDER AS MODIFIED CONSOL’G ACTIONS, APPT’G INTERIM CLASS COUNSEL
     & ESTABLISH’G SCHED FOR CONSOL’G CPTS & ANSWER’G/RESP’G - 4:20-cv-03686         -5-
     4851-3427-9364.v1
       Case 4:20-cv-03686-HSG Document 26 Filed 08/03/20 Page 7 of 8




 1                                           919 Third Avenue
                                             New York, New York 10022
 2                                           Telephone: 212/909-6000
                                             212/909-6000 (fax)
 3                                           mloconnor@debevoise.com
                                             egreenfield@debevoise.com
 4                                           mdavis@debevoise.com

 5                                           CONRAD & METLITZKY LLP
                                             WARREN METLITZKY
 6                                           COURTNEY C. AASEN (CA Bar No. 307404)
                                             Four Embarcadero Center, Suite 1400
 7                                           San Francisco, California 94111
                                             Telephone: 415/343-7100
 8                                           wmetlitzky@conradmetlitzky.com
                                             caasen@ conradmetlitzky.com
 9
                                             Attorneys for Defendants The We Company,
10                                           Arthur Minson, Michael Gross, M. Steven
                                             Langman, John Zhao, and Mark Schwartz
11

12
      DATED: July 28, 2020                   PAUL, WEISS, RIFKIND, WHARTON
13                                             & GARRISON LLP
                                             JAREN JANGHORBANI (pro hac vice
14                                           forthcoming)
                                             PAUL PATERSON (pro hac vice forthcoming)
15

16
                                                      s/ JAREN JANGHORBANI
17                                                     JAREN JANGHORBANI

18                                           1285 Avenue of the Americas
                                             New York, NY 10019
19                                           Telephone: 212/373-3000
                                             jjanghorbani@paulweiss.com
20                                           ppaterson@paulweiss.com

21                                           KAUFHOLD GASKIN LLP
                                             STEVEN KAUFHOLD (CA Bar. No. 157195)
22                                           388 Market Street
                                             San Francisco, CA
23                                           Telephone: 415/445-4621
                                             skaufhold@kaufholdgaskin.com
24
                                             Attorneys for Defendant Adam Neumann
25

26

27

28
     JOINT STIP & ORDER AS MODIFIED CONSOL’G ACTIONS, APPT’G INTERIM CLASS COUNSEL
     & ESTABLISH’G SCHED FOR CONSOL’G CPTS & ANSWER’G/RESP’G - 4:20-cv-03686            -6-
     4851-3427-9364.v1
       Case 4:20-cv-03686-HSG Document 26 Filed 08/03/20 Page 8 of 8




 1    DATED: July 28, 2020                   WILSON SONSINI GOODRICH & ROSATI
                                             DAVID J. BERGER
 2                                           STEVEN GUGGENHEIM
                                             DYLAN G. SAVAGE
 3

 4
                                                         s/ DAVID J. BERGER
 5                                                        DAVID J. BERGER

 6                                           650 Page Mill Road
                                             Palo Alto, CA 94304
 7                                           (650) 493-9300
                                             dberger@wsgr.com
 8                                           sguggenheim@wsgr.com
                                             dsavage@wsgr.com
 9
                                             Attorneys for Defendants Bruce Dunlevie and
10                                           Lewis Frankfort

11    DATED: July 28, 2020                   MORRISON & FOERSTER
                                             ERIK J. OLSON
12                                           MARK R.S. FOSTER

13

14                                                        s/ ERIK J. OLSON
                                                           ERIK J. OLSON
15
                                             755 Page Mill Road
16                                           Palo Alto, CA 94304
                                             Telephone: 650/813-5600
17                                           ejolson@mofo.com

18                                           425 Market Street
                                             San Francisco, CA 94105
19                                           Telephone: 415/268-7000
                                             mfoster@mofo.com
20
                                             Attorneys for Defendant Ronald D. Fisher
21

22                                     *      *     *

23                                         ORDER

24           IT IS SO ORDERED.

25 DATED: ________________________
                 8/3/2020                  _______________________________________
                                           HONORABLE HAYWOOD S. GILLIAM, JR.
26                                         UNITED STATES DISTRICT JUDGE
27

28
     JOINT STIP & ORDER AS MODIFIED CONSOL’G ACTIONS, APPT’G INTERIM CLASS COUNSEL
     & ESTABLISH’G SCHED FOR CONSOL’G CPTS & ANSWER’G/RESP’G - 4:20-cv-03686               -7-
     4851-3427-9364.v1
